CHEZEM, Judge,
dissenting.
I respectfully dissent. The majority is correct in its statement that proof the driver was operating his vehicle in an impaired condition is an essential element of the crime of operating a vehicle while intoxicated. I disagree, however that the evidence was insufficient to support the jury's verdict of guilty.
Although no one testified that Smith was drinking at the time of the incident, the jury was entitled to "draw reasonable inferences from facts established by the evidence." McCann v. State (1984), Ind., 466 N.E.2d 421, 423.
The evidence included these facts:
Topp observed Smith cross into the opposite lane, travel approximately ninety feet off the road, hit her mailbox and leave immediately at approximately 5:00 to 5:80 p.m.
Officer Houtz, the investigating officer, testified that the tracks could be consistent with those made by a driver who had fallen asleep.
Houtz found Smith at home, in a "deep sleep" and Smith appeared intoxicated at 8:02 p.m.
Smith's blood aleohol content tested .22% or greater at 8:85 p.m., 8:55 p.m. and 9:16 p.m.
Add to these facts the requirement of Indiana Code 9-4-1-40 that a "driver of any vehicle involved in an accident resulting in injury ... to property shall immediately stop such vehicle at the scene...." In addition, flight from the scene may be *275considered as circumstantial evidence of a consciousness of guilt. Burton v. State (1988), Ind., 526 N.E.2d 1163, 1167.
These facts afford a basis from which the jury could reasonably infer that the reason Smith failed to stop was because he was alcohol impaired.